Per Curiam.

Suit by the appellant against the appellees, to recover the value of a kettle, delivered as per order of the defendants. Answer in denial. Trial by jury; verdict and judgment for defendants. Motion for new trial overruled.
The errors assigned are — 1. The refusal of the Court to give instructions asked. 2. The refusal to grant a new trial.
There is some evidence set out in a bill of exceptions; but it is not alleged that “this was all the evidence given in the cause,” in accordance with the 30th rule; and, therefore, we must presume that the instructions refused, on the supposition that they were abstractly correct, were irrelevant. The N. A. and S. Railroad Co. v. Callow, 8 Ind. R. 471.
For the same reason, we cannot examine the correctness of the ruling on the motion for a new trial (1).
The judgment is affirmed with costs.

 See the next preceding case.